Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 13, 15, 20-25 and 30-32 are presented for examination.
Applicant’s amendment and response filed January 21, 2021 and the information disclosure statement filed February 26, 2021 have been received and entered.
Claims 30-32 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2016/175305 A1, hereby known as Sato (PTO-1449) in view of Yokoo et al., Plos One, Vol. 10, No. 11, page e0141946 (2015) of PTO-1449 as set forth in the previous Office action dated November 4, 2020 at pages 3-5 as applied to claims 1-8, 13, 15 and 19-25 is hereby WITHDRAWN due to applicant’s remarks and the prior art does not teach the combination of the active agent into a single pharmaceutical composition.
Claims 30-23 will be rejoined because applicant’s formulation of example 5 was prepared by physical mixing.
Allowable Subject Matter
Claims 1, 3-8, 13, 15, 20-25 and 30-32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629